                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                               LAFAYETTE DIVISION


TESSA PERDUE,                         )
                                      )
              Plaintiff,              )
                                      )
      v.                              )           CASE NO. 4:20CV77-PPS/JEM
                                      )
MENARDS, INC., a Wisconsin For-Profit )
Corporation and THE TRADEMARK         )
EXTERIORS, LLC, an Indiana For-Profit )
Corporation,                          )
                                      )
              Defendants.             )


                      ORDER ON JOINT MOTION TO REMAND

      The parties having filed their Joint Motion to Remand and the Court being duly advised,

hereby ORDERS the Motion to Remand [DE 13] is GRANTED.

      This matter is hereby remanded to the Tippecanoe County Circuit Court, cause number

79C01-2005-CT-000099.

      SO ORDERED this 21st day of October, 2020.



                                                          /s/ Philip P. Simon
                                                  Judge, U.S. District Court, Northern District
                                                  of Indiana, Lafayette Division
DISTRIBUTION TO:
Barry L. Loftus, Stuart & Branigin LLP
David M. Stupich, Stuart & Branigin LLP
Lauren A. Binger, Stuart & Branigin LLP
Michael L. Walker, GENET & WALKER, P.A.

Trademark Exteriors LLC
Attn: Aet Saengkeo, Registered Agent
12257 Cobblestone Drive
Fishers, Indiana, 46037
